Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 1 of 15



                                                               Exhibit
                                                           _____________
                                                                 A
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 2 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 3 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 4 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 5 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 6 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 7 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 8 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 9 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 10 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 11 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 12 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 13 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 14 of 15
Case 2:17-cv-01223-RJS Document 95-3 Filed 02/08/19 Page 15 of 15
